
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1771
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 1, 2009
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To reauthorize the Chesapeake Bay Office of
		  the National Oceanic and Atmospheric Administration, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Chesapeake Bay Science, Education, and
			 Ecosystem Enhancement Act of 2009.
		2.Reauthorization of
			 NOAA Chesapeake Bay OfficeSection 307 of the National Oceanic and
			 Atmospheric Administration Authorization Act of 1992 (15 U.S.C. 1511d)
			 is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (1)
			 by striking (in this section and all that follows and inserting
			 a period;
				(B)by amending
			 paragraph (2) to read as follows:
					
						(2)The Office shall be headed by a Director,
				who—
							(A)shall have
				knowledge and experience in research or resource management efforts in the
				Chesapeake Bay; and
							(B)shall be
				responsible for the administration and operation of the office and the
				implementation of this Act.
							;
				and
				(C)by striking
			 paragraph (3);
				(2)in subsection
			 (b)—
				(A)by striking so
			 much as precedes paragraph (1) and inserting the following:
					
						(b)PurposeThe purpose of this section is to focus the
				relevant science, research, and resource management capabilities of the
				National Oceanic and Atmospheric Administration as they apply to the Chesapeake
				Bay and to utilize the Office
				to—
						;
				(B)in paragraph (2),
			 by striking Secretary of Commerce and inserting
			 Administrator;
				(C)in paragraph
			 (3)—
					(i)by
			 striking the matter preceding subparagraph (A) and inserting the
			 following:
						
							(3)coordinate the programs and activities of
				the various organizations within the National Oceanic and Atmospheric
				Administration in furtherance of such administration's coastal resource
				stewardship mission,
				including—
							;
					(ii)in
			 subparagraph (A), by striking and after the semicolon at the end
			 of clause (vi), and by inserting after clause (vii) the following:
						
							(viii)coastal hazards and climate change;
				and
							;
				and
					(iii)in
			 subparagraph (B), by striking and after the semicolon at the end
			 of clause (iii), by inserting and after the semicolon at the end
			 of clause (iv), and by adding at the end the following:
						
							(v)integrated ecosystem
				assessments;
							;
					(D)in paragraph
			 (4)—
					(i)by
			 striking Environmental Protection Agency and inserting
			 Chesapeake Executive Council ; and
					(ii)by
			 inserting before the semicolon at the end the following: as appropriate
			 to further purposes of this section;
					(E)by striking
			 paragraphs (5) and (7);
				(F)by redesignating
			 paragraph (6) as paragraph (5); and
				(G)by adding at the
			 end the following:
					
						(6)perform any functions necessary to support
				the programs referred to in paragraph
				(3).
						;
				and
				(3)by striking
			 subsection (c) and all that follows through the end of the section and
			 inserting the following:
				
					(c)Program
				activities
						(1)In
				generalThe Administrator, through the Director, shall implement
				the program activities authorized by this subsection to support the activity of
				the Chesapeake Executive Council and to further the purposes of this
				section.
						(2)Ensuring
				scientific and technical meritThe Director shall—
							(A)establish and
				utilize an effective and transparent mechanism to ensure that projects funded
				under this section have undergone appropriate peer review; and
							(B)provide other
				appropriate means to determine that such projects have acceptable scientific
				and technical merit for the purpose of achieving maximum utilization of
				available funds and resources to benefit the Chesapeake Bay area.
							(3)Consultation
				with Chesapeake Executive CouncilThe Director shall, in the
				implementation of the program activities authorized under this section, consult
				with the Chesapeake Executive Council, to ensure that the activities of the
				Office are consistent with the purposes and priorities of the Chesapeake Bay
				Agreement and plans developed pursuant to the Agreement.
						(4)Integrated
				coastal observations
							(A)In
				generalThe Administrator,
				through the Director, may collaborate with scientific and academic
				institutions, State and Federal agencies, non-governmental organizations, and
				other constituents in the Chesapeake Bay watershed, to support an integrated
				observations system for the Chesapeake Bay consistent with the purposes of
				subtitle C of title XII of
				Public Law
				111–11 (33 U.S.C. 3601 et seq.).
							(B)Specific
				requirementsTo support the system referred to in subparagraph
				(A) and provide a complete set of environmental information for the Chesapeake
				Bay, the Director shall—
								(i)coordinate
				existing monitoring and observing activities in the Chesapeake Bay;
								(ii)identify new data
				collection needs and deploy new technologies, as appropriate;
								(iii)collect and
				analyze the scientific information necessary for the management of living
				marine resources and the marine habitat associated with such resources;
								(iv)manage and
				interpret the information described in clause (iii); and
								(v)organize the
				information described in clause (iii) into products that are useful to policy
				makers, resource managers, scientists, and the public.
								(C)Chesapeake Bay
				Interpretive Buoy SystemTo further the development and
				implementation of the Chesapeake Bay Interpretive Buoy System, the Director
				may—
								(i)support the
				establishment and implementation of the Captain John Smith Chesapeake National
				Historic Trail;
								(ii)delineate key
				waypoints along the trail and provide appropriate real-time data and
				information for trail users;
								(iii)interpret data
				and information for use by educators and students to inspire stewardship of
				Chesapeake Bay; and
								(iv)incorporate the
				Chesapeake Bay Interpretive Buoy System into the Integrated Ocean Observing
				System regional network of observatories.
								(5)Chesapeake Bay
				watershed education and training program
							(A)In
				generalThe Administrator, through the Director, may establish a
				Chesapeake Bay watershed education and training program. The program
				shall—
								(i)continue and
				expand the Chesapeake Bay watershed education programs offered by the Office
				immediately before the enactment of the Chesapeake Bay Science, Education, and Ecosystem
				Enhancement Act of 2009;
								(ii)improve the
				understanding of elementary and secondary school students and teachers of the
				living resources of the ecosystem of the Chesapeake Bay;
								(iii)provide
				community education to improve watershed protection; and
								(iv)meet the
				educational goals of the Chesapeake 2000 Agreement.
								(B)Grant
				programThe Director may award grants for the purposes of this
				paragraph. Grants awarded under this subparagraph may be used to support
				education and training projects that enhance understanding and assessment of a
				specific environmental problem in the Chesapeake Bay watershed or a goal of the
				Chesapeake Bay Program, or protect or restore living resources of the
				Chesapeake Bay watershed, including projects that—
								(i)provide classroom
				education, including the development and use of distance learning and other
				innovative technologies, related to the Chesapeake Bay watershed;
								(ii)provide watershed
				educational experiences in the Chesapeake Bay watershed;
								(iii)provide
				professional development for teachers related to the Chesapeake Bay watershed
				and the dissemination of pertinent education materials oriented to varying
				grade levels;
								(iv)demonstrate or
				disseminate environmental educational tools and materials related to the
				Chesapeake Bay watershed;
								(v)demonstrate field
				methods, practices, and techniques including assessment of environmental and
				ecological conditions and analysis of environmental problems;
								(vi)build the
				capacity of organizations to deliver high quality environmental education
				programs; and
								(vii)educate local
				land use officials and decision makers on the relationship of land use to
				natural resource and watershed protection.
								(C)CollaborationThe Director shall implement the education
				and training program in collaboration with the heads of other relevant Federal
				agencies.
							(6)Coastal and
				living resources management and habitat program
							(A)In
				generalThe Administrator, through the Director, may establish a
				Chesapeake Bay coastal living resources management and habitat program to
				support coordinated management, protection, characterization, and restoration
				of priority Chesapeake Bay habitats and living resources, including oysters,
				blue crabs, and submerged aquatic vegetation.
							(B)ActivitiesUnder
				the program, the Director may, subject to the availability of appropriations,
				carry out or enter into grants, contracts, and cooperative agreements and
				provide technical assistance to support—
								(i)native oyster restoration;
								(ii)fish and shellfish aquaculture that is
				carried out in accordance with a valid Federal or State permit;
								(iii)establishment of
				submerged aquatic vegetation propagation programs;
								(iv)the development
				of programs that protect and restore critical coastal habitats;
								(v)habitat mapping,
				characterization, and assessment techniques necessary to identify, assess, and
				monitor restoration actions;
								(vi)application and
				transfer of applied scientific research and ecosystem management tools to
				fisheries and habitat managers;
								(vii)collection,
				synthesis, and sharing of information to inform and influence coastal and
				living resource management issues; and
								(viii)other
				activities that the Director determines are appropriate to carry out the
				purposes of such program.
								(d)Reports
						(1)In
				generalThe Administrator, through the Director, shall submit a
				biennial report to the Congress and the Secretary of Commerce on the activities
				of the Office and on progress made in protecting and restoring the living
				resources and habitat of the Chesapeake Bay.
						(2)Action
				planEach such report shall include an action plan for the 2-year
				period following submission of the report, consisting of—
							(A)a list of
				recommended research, monitoring, and data collection activities necessary to
				continue implementation of the strategy under subsection (b)(2); and
							(B)recommendations to
				integrate National Oceanic and Atmospheric Administration activities with the
				activities of the partners in the Chesapeake Bay Program to meet the
				commitments of the Chesapeake 2000 agreement and subsequent agreements.
							(e)Agreements
						(1)In
				generalThe Administrator, through the Director, may, subject to
				the availability of appropriations, enter into and perform such contracts,
				leases, grants, or cooperative agreements as may be necessary to carry out the
				purposes of this Act.
						(2)Use of other
				resourcesFor purposes related to the understanding, protection,
				and restoration of Chesapeake Bay, the Director may use, with their consent and
				with or without reimbursement, the land, services, equipment, personnel, and
				facilities of any Department, agency, or instrumentality of the United States,
				or of any State, local government, Indian tribal government, or of any
				political subdivision thereof.
						(3)DonationsThe
				Director may accept donations of funds, other property, and services for use in
				understanding, protecting, and restoring the Chesapeake Bay. Donations accepted
				under this section shall be considered as a gift or bequest to or for the use
				of the United States.
						(f)DefinitionsIn
				this section:
						(1)AdministratorThe
				term Administrator means the Administrator of the National
				Oceanic and Atmospheric Administration.
						(2)Chesapeake Bay
				AgreementThe term Chesapeake Bay Agreement means
				the formal, voluntary agreements executed to achieve the goal of restoring and
				protecting the Chesapeake Bay ecosystem and the living resources of the
				Chesapeake Bay ecosystem and are signed by the Chesapeake Executive
				Council.
						(3)Chesapeake
				Executive CouncilThe term Chesapeake Executive
				Council means the representatives from the Commonwealth of Virginia,
				the State of Maryland, the Commonwealth of Pennsylvania, the Environmental
				Protection Agency, the District of Columbia, and the Chesapeake Bay Commission,
				who are signatories to the Chesapeake Bay Agreement, and any future signatories
				to that agreement.
						(4)DirectorThe
				term Director means the Director of the Office.
						(5)OfficeThe
				term Office means the Chesapeake Bay Office established under
				this section.
						(g)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section—
						(1)$17,000,000 for fiscal year 2011;
						(2)$18,700,000 for
				fiscal year 2012;
						(3)$20,570,000 for
				fiscal year 2013; and
						(4)$22,627,000 for
				fiscal year
				2014.
						.
			
	
		
			Passed the House of
			 Representatives September 30, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
